
	

114 HR 3960 IH: Reduce Homelessness for Female Veterans Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3960
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Castro of Texas (for himself, Mr. Coffman, and Mr. Denham) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a survey regarding homeless female veterans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reduce Homelessness for Female Veterans Act. 2.Survey of homeless female veterans (a)In generalNot later than 4 months after the date of the enactment of this Act, the Secretary of Housing and Urban Development and the Secretary of Veterans Affairs shall enter into a contract to conduct a survey of a statistically valid sample of female veterans who are homeless.
 (b)Survey designThe Secretaries shall design the survey required by subsection (a) to collect the following types of information about each individual surveyed, where applicable:
 (1)Demographic information, including the age, race, marital status, level of educational attainment, and military occupational specialty of the individual while serving in the Armed Forces.
 (2)Number of years of military service, deployment, and service-connected disability (if any). (3)Whether the individual has any children, and whether any of the children require special assistance.
 (4)Number of years of homelessness. (5)The nature and extent of the individual’s experience with the Department of Veterans Affairs, the Department of Housing and Urban Development, and any organization that receives any discretionary appropriations, direct spending, or grants from either of the departments.
 (6)The employment status of the individual. (7)Such other matters the Secretaries determine appropriate.
 (c)Submission of a model of the surveyNot later than 1 month before the collection of data under the survey begins, the Secretaries shall submit a model of the survey designed under subsection (b) to the Committee on Veterans’ Affairs of the House of Representatives, the Committee on Veterans’ Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (d)Survey completionThe contractor shall— (1)conduct the survey required by subsection (a) by electronic means and by any other means the contractor determines appropriate; and
 (2)submit the results of the completed survey to the Secretaries not later than 6 months after entering into the contract required by subsection (a).
 (e)ReportNot later than 90 days after the contractor has submitted the results of the survey required by this section, the Secretaries shall submit to the Committee on Veterans’ Affairs of the House of Representatives, the Committee on Veterans’ Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate, a report on the results of the survey and any recommendations of the Secretaries relating to such results. The report shall also include the raw data of the survey results.
 (f)Public availability of dataNot later than 1 year after the date of the enactment of this Act, the Secretaries shall publish, and make available to the public, a report containing the data collected under subsection (d).
 3.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)The term veteran has the meaning given such term in section 101(2) of title 38, United States Code.
 (2)The term homeless has the meaning given such term in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)).
			
